Name: Council Regulation (EC) No 2151/2002 of 28 November 2002 amending Regulation (EC) No 1098/98 introducing special temporary measures for hops
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|32002R2151Council Regulation (EC) No 2151/2002 of 28 November 2002 amending Regulation (EC) No 1098/98 introducing special temporary measures for hops Official Journal L 327 , 04/12/2002 P. 0001 - 0001Council Regulation (EC) No 2151/2002of 28 November 2002amending Regulation (EC) No 1098/98 introducing special temporary measures for hopsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the proposal from the Commission,Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organisation of the market in hops(1), and in particular Article 16a thereof,Whereas:(1) To rectify a surplus on the market in hops, Council Regulation (EC) No 1098/98(2) introduces special temporary measures under the procedure provided for in Article 16a of Regulation (EEC) No 1696/71. Thus, in the Member States deciding to apply those special measures, producer groups may, up to and including the 2002 harvest, have recourse to temporary resting and/or permanent grubbing-up of land under hops.(2) Although application of the special resting and grubbing-up measures over the first four years of the five-year programme adopted by the Council has permitted a reduction in land under hops of 10 % by comparison with 1997, efforts to balance the market are still required and the measures should be retained for another year.(3) Articles 2 and 4 of Regulation (EC) No 1098/98 therefore should be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1098/98 is hereby amended as follows:1. in Article 2(1):- in the first subparagraph "2002 harvest" is replaced by "2003 harvest",- in the second subparagraph "2003 harvest" is replaced by "2004 harvest";2. the second subparagraph of Article 4 is replaced by the following:"It shall apply from the 1998 harvest up to and including the 2004 harvest."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 November 2002.For the CouncilThe PresidentM. Fischer Boel(1) OJ L 175, 4.8.1971, p. 1. Regulation as last amended by Regulation (EC) No 1514/2001 (OJ L 201, 26.7.2001, p. 8).(2) OJ L 157, 25.5.1998, p. 7.